Citation Nr: 1746824	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-34 801	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to April 18, 2017.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

3. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to March 1961 and from March 1961 to April 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2013 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2016, these matters were remanded for further development and are now ready for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a September 22, 2017 statement, which was each received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to increased initial ratings for coronary artery disease, prior to April 18, 2017; diabetes mellitus, type II; and peripheral neuropathy of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to increased initial ratings for coronary artery disease, prior to April 18, 2017; diabetes mellitus, type II; and peripheral neuropathy of the left lower extremity, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);8 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a September 2017 written statement, the Veteran withdrew the claims of entitlement to increased initial ratings for coronary artery disease, prior to April 18, 2017; diabetes mellitus, type II; and peripheral neuropathy of the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to increased initial ratings for coronary artery disease, prior to April 18, 2017; diabetes mellitus, type II; and peripheral neuropathy of the left lower extremity are dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


